Citation Nr: 0802475	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1951.  He died in January 2005.  The appellant is his 
widow (surviving spouse).  She appealed to the Board of 
Veterans' Appeals (Board) from a May 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in January 
2005 as a result of metastatic lung cancer.

2.  At the time of his death, the veteran had not established 
service connection for any disabilities.

3.  A disability related to his military service did not 
cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

The veteran's death is not attributable to a disability 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, a letter from 
the RO in April 2005 (1) informed the appellant about the 
information and evidence not of record that is necessary to 
substantiate her claim; (2) informed her about 
the information and evidence that VA would obtain and assist 
her in obtaining; (3) informed her about the information and 
evidence she was expected to provide; and (4) requested that 
she provide any evidence in her possession pertaining to her 
claim, or something to the effect that she should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess insert letter in April 2006.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).



In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of the notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted:  (1) based on the communications sent 
to her over the course of this appeal, and her responses, 
she clearly has actual knowledge of the evidence she is 
required to submit and needed to substantiate her claim; and 
(2) based on her contentions she is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all 
pertinent medical records identified by the appellant and her 
representative.  

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; (2) indicates 
that the disability or symptoms may be associated with the 
veteran's service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See, too, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Here, though, there is no evidence the veteran had lung 
cancer or any other cancer while in service or within the 
applicable presumptive period after his discharge.  
In addition, the only evidence suggesting an etiological link 
between his death and his military service is his appellant-
widow's unsubstantiated lay allegations.  These statements 
are insufficient to trigger VA's duty to provide an 
examination; VA is not obligated to provide an examination 
for a medical nexus opinion where, as here, the supporting 
evidence of record consists only of a lay statement.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

There is no suggestion on the current record there remains 
evidence that is pertinent to the issue on appeal that has 
yet to be obtained.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
appellant with her claim, and that no further action is 
necessary to meet the requirements of the VCAA.

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

The appellant-widow believes the veteran's death is 
attributable to his military service.  Unfortunately, though, 
the preponderance of the evidence is against this claim.

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

Certain conditions such as lung cancer will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.



VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  
A contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death that, by their very nature, 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, itself, of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his certificate of death, the veteran died in 
January 2005 as a result of metastatic lung cancer.  At the 
time of his death, he had not established service connection 
for any disabilities, and there is no indication his terminal 
lung cancer had any correlation with his military service.

The veteran's service medical records (SMRs) make no 
reference to any complaints, diagnosis, or treatment for lung 
cancer or any other cancer in service.  In this regard, the 
report of his separation examination in October 1951 
indicated that his lungs were clinically unremarkable, within 
normal limits.

There also is no indication of lung cancer within the one-
year presumptive period after the veteran's military service 
ended in October 1951.  The record shows that his metastatic 
lung cancer initially manifested in November 2004, only three 
months prior to his death but some 53 years after his 
separation from active duty.  


The Federal Circuit Court has indicated that such a lengthy 
lapse of time is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

On the current record, there simply is no medical evidence 
linking the veteran's death from metastatic lung cancer to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The appellant-widow's unsubstantiated lay allegations of this 
purported relationship between the fatal lung cancer and the 
veteran's military service are insufficient to establish this 
as fact.  See Woelhaert v. Nicholson, No. 05-2302 (U.S. Vet. 
App. August 24, 2007).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While she is competent to testify noticing 
him having respiratory discomfort, or other visible symptoms 
associated with his terminal lung cancer, she is incapable of 
actually etiologically linking his fatal cancer to his 
military service.  See Barr v. Nicholson, 21. Vet. App. 303 
(2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

For these reasons and bases, the preponderance of the 
evidence is against the claim, in turn meaning the doctrine 
of reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board must 
deny the appeal.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


